Case 2:19-cv-13024-LVP-EAS ECF No. 1 filed 10/15/19               PageID.1     Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 LUANN NICHILO,

                       Plaintiff,
 vs.                                                 Hon.
                                                     Case No. 19-

 HARTFORD LIFE AND ACCIDENT
 INSURANCE COMPANY,
 a Connecticut corporation,

                   Defendant.
 _____________________________________________________________________/

                                       COMPLAINT

        Plaintiff, LUANN NICHILO, through her attorneys, ILANA S. WILENKIN and

 FELDHEIM & WILENKIN, P.C., complains against the above-named Defendant as follows:

                               I.    Jurisdiction and Venue

        1)     This Court's jurisdiction exists under the Employee Retirement Income

 Security Act of 1974 ("ERISA"), specifically, 29 U.S.C. §§ 1132(e)(1) and 1132(f), which

 provisions grant this Court the jurisdiction to hear civil actions to recover benefits due

 under the terms of an employee welfare benefit plan.

        2)     The subject welfare benefit plan consists of a group long-term disability

 insurance policy and life insurance policy with a waiver of premium due to total

 disability sponsored and administered by Yazaki North America, Inc. for the benefit of its

 employees, including Plaintiff (“Mrs. Nichilo”). The Yazaki North America, Inc. Disability

 Plan ("the Plan/Policy') is underwritten and administered by Defendant Hartford Life

 and Accident Insurance Company (“The Hartford”).
Case 2:19-cv-13024-LVP-EAS ECF No. 1 filed 10/15/19                PageID.2   Page 2 of 10



        3)      29 U.S.C. § 1133 provides a mechanism for the administrative or internal

 appeal of benefit denials. Mrs. Nichilo has either exhausted all of her appeals or has

 been denied access to a meaningful and/or full and fair pre-suit appellate review. This

 matter is ripe for juridical review.

        4)      Pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391, venue is proper

 in the Eastern District of Michigan.

                                   II.          Nature of Action

        5)      This is a claim seeking disability income benefits and a waiver of life

 insurance premium pursuant to the Plan and is being brought pursuant to § 502(a)(1)(B)

 of ERISA - 29 U.S.C. § 1132(a)(1)(B).

                                         III.     The Parties

        6)      Mrs. Nichilo is 60 years-of-age. She was, and continues to remain, a

 resident of Lincoln Park, Michigan.

        7)      The Plan is an employee benefit plan sponsored and administered by

 Yazaki North America, Inc. for the benefit of its employees. Upon information and

 belief, Hartford underwrites and administers the Plan. The Hartford is a Connecticut

 corporation, with its resident agent being The Corporation Company, 40600 Ann Arbor

 Rd., E., Suite 201, Plymouth, MI 48170-4675, (800) 592-9023.

        8)      During all relevant times, the Plan constituted an "employee welfare

 benefit plan," as defined by 29 U.S.C. § 1002(1), and, incidental to her employment,

 Mrs. Nichilo received coverage under the Plan as a "participant," as defined by 29 U.S.C.

 § 1002(7). This claim relates to benefits due under the above-described Plan.


                                                   2
Case 2:19-cv-13024-LVP-EAS ECF No. 1 filed 10/15/19                 PageID.3      Page 3 of 10



                           IV.     Factual Statement/Allegations

        9)      Mrs. Nichilo is 60 years-of-age. She began working for Yazaki North

 America, Inc. on or about 5/28/02 as an Executive Assistant.

        10)     Mrs. Nichilo has a long and well-established cardiac history that includes

 the following conditions and treatments:

                -       Cardiomyopathy
                -       Congestive heart failure
                -       Coronary artery disease
                -       History of myocardial infarction
                -       Pacemaker and defibrillator placement
                -       Hypertension
                -       Two cardiac catheterizations

        11)     Mrs. Nichilo also has severe degenerative disc disease at L5‐S1 with grade

 2 spondylolisthesis, grade 2 on grade 3 anterolisthesis of L5 on S1 due to bilateral pars

 interarticularis defect, and she has undergone a partial left mastectomy. (Ex. 1 of

 8/28/19 administrative appeal).

        12)     Mrs. Nichilo suffered a recent bout of pneumonia and underwent an

 open reduction with internal fixation to treat a right fifth metatarsal fracture. Id.

        13)     Mrs. Nichilo stopped working on 2/12/07 due to the above-described

 cardiac deficits. Subsequent to her last day of work, Mrs. Nichilo applied to Yazaki/ The

 Hartford to begin receiving short and long-term disability benefits, which were paid

 beginning approximately 2/20/07 through 4/15/19.

        14)     The Hartford denied Mrs. Nichilo's claim as of 4/15/19 and offered the

 following rationale is support of its decision;




                                               3
Case 2:19-cv-13024-LVP-EAS ECF No. 1 filed 10/15/19           PageID.4     Page 4 of 10



                   The definition of Disability in your contract changed as of
                   08/21/2009. As of this date, you must be disabled from Any
                   Occupation to continue to receive LTD benefits.

                   When we investigated whether you could perform the duties of
                   Any Occupation, we considered your prior education, training and
                   experience. The information you provided to us shows that you
                   have a High School education. You have worked as an executive
                   assistant for 14 years.

                   A review of the Claimant Questionnaire signed by you on
                   05/03/2018 shows that you continue with stage 4 heart disease,
                   congestive heart failure, shortness of breath, leg and abdominal
                   swelling, fatigue, degenerative disk disease, bone loss, as well as
                   stomach and esophagus issues. You reported that you are able to
                   perform your Activities of Daily Living and that you treat with Dr.
                   Blanzy and Dr. Mancini.

                                 *       *       *

                   The medical information submitted by Dr. Mancini shows that
                   your diagnoses include hypertension, hypercholesterolemia,
                   congestive heart failure, coronary artery disease and ischemic
                   cardiomyopathy. You complained of shortness of breath with
                   exertion, fatigue and weakness in which you associate with
                   depression. You reported being under a lot of mental stress. You
                   were advised to continue medical therapy, refilled Lipitor and
                   Entresto and an echocardiogram was ordered.

                                 *       *       *

                   Upon completion of his review, and in conjunction with his
                   discussion with Pt. Blanzy, Dr. Jaffe opined that, within a
                   reasonable degree of clinical probability there is evidence in the
                   medical records to support the diagnosis of coronary artery
                   disease and chronic systolic congestive heart failure. Dr. Jaffe also
                   opined there is evidence of functional impairment and thus
                   supported the following restrictions and limitations at the
                   present time:

                   •      No restrictions with sitting
                   •      Stand 30 minutes at a time for 4 hours per day
                   •      Walk 50 feet every 15 minutes with rest breaks in between
                          for a total of 30 minutes per hour for 4 hours per day

                                         4
Case 2:19-cv-13024-LVP-EAS ECF No. 1 filed 10/15/19               PageID.5     Page 5 of 10



                       •      Never walk a flight of stairs
                       •      Occasionally lift, carry, push or pull less than 20 pounds
                              and less than 10 pounds frequently.
                       •      Never lift, carry, push or pull greater than 20 pounds
                       •      Able to use hands on a frequent basis
                       •      No restrictions with reaching

                                      *       *     *

                       Based on this information, we have concluded that you are not
                       prevented from performing the essential duties of Any
                       Occupation. Because of this, you will not meet the policy
                       definition of Disability as of 04/15/2019 and your LTD benefits will
                       terminate on that date. (4/5/19 claim denial).

        15)    Mrs. Nichilo appealed The Hartford's decision on 8/28/19, which included

 the following medical evidence:

                                 A.       Medical Evidence

        16)    Mrs. Nichilo treated with Dr. Blanzy on 10/31/18 for insomnia, obtain

 bone density results, and other general issues. As part of Dr. Blanzy's exam, he noted

 complaints of shortness of breath and back pain. Dr. Blanzy refilled Mrs. Nichilo's

 omeprazole and advised her to take vitamin D daily. He also recommended 30 minutes

 of exercise 4-5 days-a-week, consume lean meats and proteins, and avoid sugar and

 sugar substitutes. (Ex. 2 of 8/28/19 Administrative Appeal).

        17)    Mrs. Nichilo saw Dr. Blanzy on 2/6/19 and complained of the following:

                       Patient complaining of increased fatigue and cold all the time.
                       Said feeling cold before the cold weather started. Also body
                       aches/joint aches . . . Patient has a history of CHF and sees Dr.
                       Mancini. Patient also has a pacemaker. Patient also has a history
                       of breast cancer in the left breast. Went through radiation
                       treatments . . . [four years ago.) (Ex. 2 of 8/28/19 Administrative
                       Appeal).



                                              5
Case 2:19-cv-13024-LVP-EAS ECF No. 1 filed 10/15/19                 PageID.6       Page 6 of 10



        Fatigue is noted to be a chronic problem as well as a rash. Mrs. Nichilo also

 complained of chronic low back pain and sciatica, due to grade 2 L5-S1 spondylolisthesis

 and grade 3 L5-S1 anterolisthesis. Dr. Blanzy ordered lab work and a mammogram and

 directed Mrs. Nichilo to follow up with Dr. Mancini.

        18)     Mrs. Nichilo returned to Dr. Blanzy on 3/14/19 complaining of a sore

 throat and cough. He ordered lab work to evaluate for HIV and hepatitis C and advised

 Mrs. Nichilo to eat a healthful diet. (Ex. 2 of 8/28/19 Administrative Appeal).

        19)     On 4/24/19, Mrs. Nichilo treated with Dr. Mancini to discuss permanent

 disability due to The Hartford's denial. Dr. Mancini opined as follows:

                       Assessments & Treatment

                       1.      Palpitations
                                       Time was spent with patient discussing stress,
                                       whether physical or emotional and how
                                       palpitations and stress relate. Discussed
                                       with patient that when they are under either type
                                       of stress, it is not uncommon for palpitations to
                                       occur and they are occurring to let patient know
                                       they are under stress. The palpitations are
                                       the result of stress and determining what the stress
                                       is will help improve the palpitations. Discussed
                                       different ways of coping with stress [and provided
                                       printed materials.]

                       2.      Stress
                                        Patient has been under a significant amount of
                                        stress due to her disability being taken away.
                                        Patient is advised to identify and better cope
                                        with her stress factors by utilizing a good support
                                        system. (Ex. 3 of 8/28/19 Administrative Appeal).

        20)     On 5/29/18, Mrs. Nichilo treated with Dr. Mancini to discuss recent

 echocardiogram results and palpitations. In relevant part, Dr. Mancini stated as follows:


                                              6
Case 2:19-cv-13024-LVP-EAS ECF No. 1 filed 10/15/19               PageID.7     Page 7 of 10



                       Palpitations: Echocardiogram results: LV wall is mildly increased.
                       LV systolic function is mildly to moderately reduced. There is left
                       ventricular aneurysm in the apical wall. The apex appears
                       severely hypokinetic. The calculated LV EF is 40.4%. There is
                       impaired left ventricular relaxation. Estimated left atrial pressure
                       increased. There is mild aortic regurgitation.

                       Congestive heart failure: Class III

                       Shortness of breath: Class III

                       Palpitations: Increased palpitations due to stress regarding her
                       disability.

                       CHF: Stable on Entresto. Having a daily job will put more stress
                       on her heart and increase her risk of hospitalizations.

                       Shortness of breath: Due to CHF and deconditioning. (Ex. 3 of
                       8/28/19 Administrative Appeal).

        21)    On 5/30/19, Mrs. Nichilo saw Dr. Blanzy for an annual exam. (Ex. 2 of

 8/28/19 Administrative Appeal).

        22)    Also, on 5/30/19, Dr. Blanzy prepared a report on Mrs. Nichilo's behalf in

 support of her claim for long-term disability benefits. Specifically, Dr. Blanzy opined as

 follows:

                       The purpose of this letter is to document significant chronic
                       health conditions that impair activities of daily living for my
                       patient Luann Nichilo. She has been treating with our office since
                       1987. She has been disabled since 2007.

                       Mrs. Nichilo's health issues and their effect make her unable to
                       perform more than simple activities. She has a history of
                       coronary artery disease, heart failure, angina, and
                       cardiomyopathy. She is succeeding in a CHF medical program.
                       She has had few hospitalizations and her stress level
                       continues to remain low which I feel is a reflection of her not
                       working. Mrs. Nichilo is being managed by Dr. Mancini-
                       Cardiologist as well for these conditions.


                                              7
Case 2:19-cv-13024-LVP-EAS ECF No. 1 filed 10/15/19                PageID.8     Page 8 of 10



                       It is in my medical opinion that it would not be in the best interest
                       of my patient to return to work full duty or with restrictions and I
                       feel that these health conditions render her unemployable.
                       (Ex. 4 of 8/28/19 Administrative Appeal).

        23)     Mrs. Nichilo treated with Dr. Blanzy on 6/14/19 complaining of cough,

 wheezing, shortness of breath, congestion with fever and chills for the past five days.

 She also reported fatigue and angina. Dr. Blanzy diagnosed pneumonia of the right

 middle lobe due to an infectious organism and prescribed for a Z-pak, promethazine

 DM, and administered a celestone injection. (Ex. 2 of 8/28/19 Administrative Appeal).

        24)     On 6/20/19, Dr. Mancini prepared a detailed report supporting Mrs.

 Nichilo's total and permanent disability. Specifically, Dr. Mancini opined as follows:

                       Mrs. Nichilo has been a patient of mine for many years. She has
                       an extensive cardiac history including cardiomyopathy and
                       congestive heart failure. Although her heart failure is well
                       compensated at the present time excessive stress, emotional or
                       physical, may deteriorate my patient's physical condition to
                       become unstable. Mrs. Nichilo is able to maintain
                       her current cardiac status due to low stress and minimal physical
                       exertion. I do believe her physical exam status at rest and her
                       success of no recent CHF hospitalization is a reflection of her not
                       working and keeping her stress levels at a minimum. Any changes
                       in the current plan, to increase her physical or emotional stress,
                       such as working for the first time in over the past 10 years, would
                       be a detriment to her current cardiac health and as a result may
                       possess grave risks.

                       It is in my professional opinion that Mrs. Nichilo is unable to
                       maintain gainful employment due to her lack of functional
                       capacity and inability to perform many simple work tasks. Mrs.
                       Nichilo should avoid any unnecessary stressful situations, whether
                       physical or emotional, as stress can produce more significant
                       harmful results. Mrs. Nichilo must be able to recline, rest or sleep
                       as often and as long as necessary to avoid possible cardiac
                       complications. (Ex. 5 of 8/28/19 Administrative Appeal).



                                              8
Case 2:19-cv-13024-LVP-EAS ECF No. 1 filed 10/15/19               PageID.9     Page 9 of 10



        25)     On 6/21/19, Mrs. Nichilo treated with Dr. Blanzy's office for wheezing

 and was prescribed albuterol. (Ex. 2 of 8/28/19 Administrative Appeal).

        26)     On 7/10/19, Mrs. Nichilo treated with Dr. Blanzy's staff for a rash on both

 arms and was prescribed Kenalog. (Ex. 2 of 8/28/19 Administrative Appeal).

        27)     Mrs. Nichilo saw Dr. Blanzy on 7/17/19 or spoke to him via phone. (Ex. 2

 of 8/28/19 Administrative Appeal).

        28)     Mrs. Nichilo treated with Dr. Blanzy on 7/23/19 for a pneumonia follow-

 up appointment. She reported that her breathing and her cough had improved. She

 also indicated that she broke her 5th metatarsal and was scheduled to undergo an ORIF

 the following week. Dr. Blanzy refilled omeprazole and directed Mrs. Nichilo to return in

 four months. (Ex. 2 of 8/28/19 Administrative Appeal).

                                   B.     Appeal Decision

        29)     On 10/2/19, The Hartford again denied Mrs. Nichilo's claim/appeal:

                        Following a complete review of the information in Ms. Nichilo's
                        claim file, including the 09/23/2019 independent physician report,
                        the opinions of her treating physicians, and her subjective
                        complaints, we find that Ms. Nichilo does not meet the Policy
                        definition of Disability as of 04/16/2019 as the weight of the
                        medical information available for review doesn't support that her
                        condition remains of such severity to require her to be medically
                        precluded from performing the essential duties of a Sedentary
                        physical demand occupation on a full-time basis beyond that date.

        30)     The Hartford’s actions have now foreclosed all avenues of administrative

 appeal and this matter is ripe for judicial review.

        31)     Because valid, objective, and well-supported proofs establish Mrs.

 Nichilo's ongoing disability within the Plan's terms, Mrs. Nichilo is entitled to the


                                               9
Case 2:19-cv-13024-LVP-EAS ECF No. 1 filed 10/15/19                PageID.10      Page 10 of 10



  immediate payment of long-term disability benefits retroactive to approximately

  4/15/19.

            WHEREFORE, based upon the preceding reasons, Plaintiff prays for the following

  relief:

                   A)     That this Court enter judgment in Mrs. Nichilo's favor
                          against Hartford and order the immediate payment of
                          her disability income benefits retroactive to the date that benefits
                          became due, 4/15/19, as well as honor Mrs. Nichilo's waiver of
                          life insurance premium.

                   B)     That this Court order Hartford to pay Mrs. Nichilo prejudgment
                          interest pursuant to Horn v. McQueen, 353 F. Supp. 2d 785 (2004)
                          and post-judgment interest in accordance with M.C.L. § 600.6013
                          and 600.6455.

                   C)     That this Court award attorneys' fees pursuant to 29
                          U.S.C. § 1132(g).

                   D)     That Mrs. Nichilo recovers all relief to which she may be
                          entitled, along with the costs of litigation.


                                 Respectfully submitted:

                                 FELDHEIM & WILENKIN, P.C.


                                 By:     s/Ilana S. Wilenkin
                                         Ilana S. Wilenkin (P61710)
                                         Plaintiff's attorney
                                         30300 Northwestern Highway, Suite 108
                                         Farmington Hills, MI 48334-3255
                                         (248) 932-3505; fax (248) 932-1734
                                         ilana@lawsmf.com



  Dated: October 15, 2019



                                               10
